Title: To James Madison from Richard Worsam Meade, 24 August 1807
From: Meade, Richard Worsam
To: Madison, James



Duplicate
Sir
Cadiz Augt. 24t 1807See October 1, 1807

However painfull and disagreeable it is to me to intrude on your time at a moment like this, yet I find myself compelled to it by the conduct pursued towards me by Mr. Joseph Yznardi Consul of the United States for this port.
Many complaints have been made by the Citizens of the United States respecting this Gentleman grounded principally on his non residence at Cadiz, and his total abandonment of the office to men not only entirely unfit for the employment but disrespectable and in every respect dishonorable to the United States.  In consequence of these representations I am informed that the President was pleased to write Mr. Yznardi requesting him either to come and reside at his Port or if his years or business interfered he would advise him to resign  Mr Yznardi deeply involved in a law suit his own, vizt with the Spanish Government & highly interested on that account in preserving the office as long as possible red taking a house in Cadiz which for many years he did not even possess & thus has an apparent residence here, tho’ he is as seldom in Cadiz as before, and consequently no change whatever has taken place in the office.  I have for a long time been sensible that numerous impositions have been practised on our Citizens, particularly by the present Agent or chief Clerk of Mr Yznardi who was a clerk of the former Vice Consul Mr Anthy Perry.  Owing  to the nature of this Government and the immense complication of Offices, and bureaus it is a difficult matter for a Citizen who is imposed on by his Consul in the charges said to be paid as duty to the Customs to ascertain the Fact.
On or about the month of June last past I discovered that the American Consular office made it a practise to charge the sum of $7 20/ 100 for all ships and $3 60/ 100 for all Brigs & smaller Vessels being in Ballast as paid for "The Manifest at the Custom House" and which sum was neither paid, nor was there any law or     whatever to collect the same.  Justly irritated at such an imposition and finding that I could prove the fact as consignee for e vessels that came to my address in the short space of Six or  weeks I presented a memorial to the Collector of the Port requesting that I might be informed whether any such sums had been paid or not and I received from him a regular certificate that no such sum had ever been received either on those vessels stated or other neutral vessels in ballast.  I then wrote to Mr. Erving at Madrid and to Mr. Yznardi at Rota, in consequence of which the latter Gentleman came to Cadiz and in an examination into the Charges it was found to be an imposition practised by the Clerks in the office under his charge,  tho’ this imposition is said only to have commenced within a few months  I feel fully confident in saying that if it had not been on this particular  that on numerous others of the Port charges, equally scandalous impositions have been for many years practised in this office on our Citizens  Mr Yznardi having tried several means unsuccessfully of compromising the business and preventing its reaching the ears of the Government, then seeking to intimidate me threatened publicly that he would ruin me by a Spanish Law suit, and having actually commenced a prosecution against me for defamation as he is pleased to call it, I found myself compelled not only to defend myself but to commence a prosecution for the Sums unjustly exacted as due to the Customs & retained by his Clerks.  Enclosed I hand you Sir a Notarial Copy of the letters and answer given by Mr Yznardi in person to the Judge on being summoned to return the money.  Tho’ he fully acknowledges the     he yet refuses to refund the money but directs me to apply to an under  or runner of his who has had that branch of the business under his charge in the American Office for the last ten years and who is the person declared by him to have committed the fraud.
As this Clerk however has not a shilling in the world, It is not probable that the Citizens of the United States owners of the many vessels who are equally in the same Situation will recover one farthing.  I feel confident Sir that these facts fully corroborated by the Papers enclosed will convince the President of the United States of the truth of the Complaints made against Mr Yznardi for the total neglect of his office.  If this fraud had not been discovered by me it might like many hundreds of others have continued for years
Wishing Sir that this letter may produce the desired effect & that some Citizen of the United State may be appointed to the office I remain Sir,
